IN THE COURT OF APPEALS OF TENNESSEE


                                 AT NASHVILLE
                                                          FILED
                                                             July 31, 1998

                                                          Cecil W. Crowson
                                                         Appellate Court Clerk
PATRICIA P. ASHE,                         )
                                          )
      Plaintiff/Appellant,                )      Appeal No.
                                          )      01-A-01-9710-CV-00563
v.                                        )
                                          )      Davidson Circuit
RADIATION ONCOLOGY ASSOCIATES             )      No. 95C-58
and STEVEN L. STROUP, M.D.,               )
                                          )      Reversed and Remanded.
      Defendants/Appellees.               )


                                   ORDER

           On July 10, 1998 an opinion was released in this case.

           On July 13, 1998 the Supreme Court released the opinion in Blanchard v.

Kellum, No. 02-S-01-9709-CV-00083.

           While Blanchard v. Kellum has no effect on the disposition of this case,

certain of the language in this case relative to informed consent must be altered in

order to conform with Blanchard.

           The opinion of July 10, 1998 in this case is hereby withdrawn and the

revised opinion this day released is substituted for the withdrawn July 10, 1998

opinion.




___________________________________
                                          HENRY F. TODD, PRESIDING JUDGE


                                          _____________________________________
                                          BEN H. CANTRELL, JUDGE


                                          _____________________________________
                                          WILLIAM B. CAIN, JUDGE